
	

113 S1433 IS: Honoring Ezeagwula and Long Act
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1433
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2013
			Mr. Boozman (for himself
			 and Mr. Pryor) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To require that members of the Armed Forces who were
		  killed or wounded in the attack that occurred at a recruiting station in Little
		  Rock, Arkansas, on June 1, 2009, are treated in the same manner as members who
		  are killed or wounded in a combat zone.
	
	
		1.Short titleThis Act may be cited as the
			 Honoring Ezeagwula and Long
			 Act or the HEAL
			 Act.
		2.Equitable
			 treatment of members of the Armed Forces killed or wounded in Little Rock,
			 Arkansas, recruiting station attackFor purposes of all applicable Federal laws,
			 regulations, and policies, the members of the Armed Forces who were killed or
			 wounded in the attack that occurred at a recruiting station in Little Rock,
			 Arkansas, on June 1, 2009, shall be deemed to have been killed or wounded in a
			 combat zone as the result of an act of an enemy of the United States.
		
